1                                                             JS-6
2
3
4
5
6
7
8
9                        UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
12   JAMES RUTHERFORD, an                    Case No.: 5:19-cv-01570-RGK-SHK
     individual,
13                                            [PROPOSED] ORDER DISMISSAL
14   Plaintiff,                               WITH PREJUDICE

15   v.
16
     WHG RESTAURANT GROUP,
17   INC., a California corporation; YNS
18   ENTERPRISE NO. 1, LLC., a
     California limited liability company;
19   and DOES 1-10, inclusive,
20
                     Defendants.
21
22
23
24
25
26
27
28
                                  [PROPOSED] ORDER
                              DISMISSAL WITH PREJUDICE
1          After consideration of the Joint Stipulation for Dismissal of the entire action
2    with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and WHG
3    Restaurant Group, Inc. and YNS Enterprise No. 1, LLC (“Defendants”), the Court
4    hereby enters a dismissal with prejudice of Plaintiff’s Complaint in the above-
5    entitled action, in its entirety. Each party shall bear his or its own costs and
6    attorneys’ fees.
7          IT IS SO ORDERED.
8
     DATED: November 26, 2019
9
10
                                       UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           1
                                    [PROPOSED] ORDER
                                DISMISSAL WITH PREJUDICE
